--------------------------------------------------------------------------------

Exhibit 10.2
 
[logo.jpg]
 
Health Discovery Corporation
2 East Bryan Street, Suite 1500
Savannah, Georgia 31401


January 7, 2013


Stephen D. Barnhill, M.D.
Stephen D. Barnhill, M.D. and Associates, LLC
 
Re: Consulting Agreement


Dear Steve:


The purpose of this letter is to notify you that Health Discovery Corporation
(the “Company) is terminating the Consulting Agreement entered into on October
21, 2012 by and between Stephen D. Barnhill, M.D. and Associates, LLC and the
Company (“Agreement”), effective May 7, 2013 (the “Termination Date”).  Under
the Agreement, either party may terminate the Agreement upon 120 days written
notice. You are hereby notified that the Company is terminating the Agreement.


In addition, you are further notified that your performance under the Agreement
does not comply with commercially reasonable performance standards or the terms
of the Agreement. As you are aware, the Agreement was entered into for the
purposes of an orderly transition of management duties, assistance with special
projects, and the successful completion and commercialization of the Retinalyze
partnership with Doctors Optimal. In particular:
 
1.  
Retinalyze. You have failed to roll-out the project effectively, thereby
delaying progression of profitability for the Company. You have failed to take
initiative and provide continuous leadership to the project or set and enforce
appropriate performance standards, task lists and deadlines.

 
2.  
Other Projects. You have failed to carry out tasks for special projects assigned
by John Norris, J.D., MBA and Herbert Fritsche, Ph.D. You have failed to prepare
and submit certain project status summaries or progress reports in sufficient
detail for Drs. Norris and Fritsche to properly manage your work or maximize the
value to the Company.

 
3.  
Time Sheets.  For the last two months, you have not completed time sheets
indicating the tasks performed and progress made, as well as hours you have
provided expended in providing services to the Company.

 
 
 
 
 
 
[logo.jpg]
 
4.  
Expenses.  You have not properly sought advance approval from the Company for
expenses or submitted timely expense reports for items that require
reimbursement.

 
In addition to Retinalyze and other projects you have been assigned, the Company
expects you to assist with the following tasks:
 
·  
Marketing/Presentations. You may be required to draft marketing materials or
make educational presentations to prospective or current board members of the
Company, advisors, executives, officers, consultants, vendors, partners,
bankers, investors, shareholders, government agencies, etc.

 
·  
Technical Review. You may be asked review technical literature or documents, as
requested by the Company.

 
It must be clearly understood that you must correct your performance of services
in order to continue to receive payment under the Agreement. In order to ensure
that contract performance standards are met, the Company requires you to provide
a one page highly granular summary of tasks performed and progress made on each
assigned project and hours worked on such project each week.  Your time sheets
for previous work and summary of services for ongoing work must be submitted for
approval and certification by the Company or the Company’s designee. Services
may be certified or approved in one of two manners: (i) certification by the
Company’s Chief Executive Officer (or his designee) of the hours you have worked
and a review of the summary you have provided; or (ii) certification by the
Company’s Board, advisor, officer or consultant (excluding yourself), that you
have satisfactorily completed a presentation in which a representative or
authorized agent of the Company participated and certified such hours. Failure
to correct you performance and non-compliance with the certification of hours
will result in immediate termination of the Agreement.
 
Should you have any questions or comments regarding this notice, feel free to
contact me.
 


 
Sincerely,
 
/s/ John A. Norris, J.D., M.B.A.
Chief Executive Officer


 
cc: Dr. Joseph McKenzie
Dr. Herbert Fritsche
Mr. Sumi Takeichi
Daniel B. Nunn, Jr., Esq.